Digitally signed by
                                                                               Reporter of Decisions
                          Illinois Official Reports                            Reason: I attest to the
                                                                               accuracy and integrity
                                                                               of this document
                                                                               Date: 2018.01.22
                                  Supreme Court                                15:58:48 -06'00'




                          People v. Howard, 2017 IL 120443




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. ARCHIE
Court:               C. HOWARD, Appellant.



Docket No.           120443



Filed                March 23, 2017



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Peoria County, the Hon.
                     Stephen Kouri, Judge, presiding.



Judgment             Appellate court judgment affirmed.



Counsel on           Michael J. Pelletier, State Appellate Defender, Peter A. Carusona,
Appeal               Deputy Defender, and Kerry J. Bryson, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Ottawa, for appellant.

                     Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                     Solicitor General, and Michael M. Glick and John R. Schleppenbach,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.
     Justices                JUSTICE BURKE delivered the judgment of the court, with opinion.
                             Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride,
                             Garman, and Theis concurred in the judgment and opinion.



                                              OPINION

¶1         Following a bench trial in the circuit court of Peoria County, the defendant, Archie
       Howard, was convicted of violating section 11-9.3(b) of the Criminal Code of 1961 (720
       ILCS 5/11-9.3(b) (West 2010)). This provision generally makes it unlawful for a child sex
       offender to knowingly loiter within 500 feet of a school while persons under the age of 18 are
       present.
¶2         Defendant appealed, arguing that the evidence presented at his trial was insufficient to
       prove him guilty of “loitering” within the meaning of the statute and that the statutory
       provision was unconstitutionally vague. The appellate court affirmed defendant’s conviction,
       with one justice dissenting. 2016 IL App (3d) 130959.
¶3         For the reasons that follow, we affirm the judgment of the appellate court.

¶4                                           BACKGROUND
¶5         At trial, Peoria police officer Chris Lenover testified that on the morning of November 8,
       2012, he was patrolling in the area near Irving Elementary School when he noticed a car
       parked “partially in” a T-intersection in front of the school. Lenover stated that the car was
       about 15 feet from school property and was facing toward the school. It was a weekday, and
       according to Lenover, there were 80 to 100 young children playing in the school yard.
¶6         Lenover ran the license plate on the vehicle and discovered that the car was owned by
       defendant, who was a registered child sex offender. Lenover approached the parked car,
       verified that the driver was defendant, and asked defendant what was going on. According to
       Lenover, defendant admitted that he was a child sex offender and that he knew he was not
       supposed to be around the school. Lenover asked defendant to exit the vehicle and informed
       him that he was under arrest for loitering within 500 feet of a school.
¶7         Following Lenover’s testimony, the trial court took judicial notice of the fact that
       defendant is a child sex offender, having been convicted in 2003 of aggravated criminal
       sexual abuse involving a minor.
¶8         Defendant, testifying on his own behalf, stated that on the morning of November 8, 2012,
       he drove a friend, Tumika Jordan, to the grocery store and then to a McDonald’s restaurant,
       where she purchased lunches for her grandchildren, who attended Irving Elementary School.
       Defendant then drove Jordan to the school so she could deliver the lunches. Defendant stated
       that he dropped Jordan off and then parked on a street in front of the school. Defendant
       remained inside the car while he waited for Jordan to return and spent the time balancing his
       checkbook and paying bills.
¶9         Defendant testified that when Officer Lenover approached him, he explained that he was
       waiting for a friend who had gone into the school to deliver lunch to her grandchildren. As
       they were speaking, Jordan returned to his vehicle and confirmed to Lenover that defendant

                                                  -2-
       had given her a ride to her grandchildren’s school so she could drop off lunch for them and
       that she had been inside the school for only four to five minutes. Defendant denied telling
       Lenover that he knew he was not supposed to be near the school.
¶ 10       After hearing this evidence, the trial court found that defendant was in his parked car
       within 500 feet of the school while children were present and that he was, therefore, “in
       direct violation” of section 11-9.3(b). The court further held that the “reason given for
       [defendant’s] presence at the school has no merit in this case.” Defendant was sentenced to
       30 months’ probation.
¶ 11       The appellate court affirmed defendant’s conviction, with one justice dissenting.
       Interpreting section 11-9.3(b), the majority held that a child sex offender who is neither a
       parent nor a guardian of a school child “loiters,” within the meaning of the statute, if he
       remains within “the restricted school zone for any purpose, lawful or unlawful, while
       children under age 18 are present.” 2016 IL App (3d) 130959, ¶ 40. The court rejected
       defendant’s contention that the statute is unconstitutionally vague and concluded that the
       evidence was sufficient to sustain his conviction. We granted defendant’s petition for leave to
       appeal. Ill. S. Ct. R. 315(a) (eff. Jan. 1, 2015).

¶ 12                                             ANALYSIS
¶ 13       Section 11-9.3(b) of the Criminal Code provides:
                   “(b) It is unlawful for a child sex offender to knowingly loiter within 500 feet of a
               school building or real property comprising any school while persons under the age of
               18 are present in the building or on the grounds, unless the offender is a parent or
               guardian of a student attending the school and the parent or guardian is: (i) attending
               a conference at the school with school personnel to discuss the progress of his or her
               child academically or socially, (ii) participating in child review conferences in which
               evaluation and placement decisions may be made with respect to his or her child
               regarding special education services, or (iii) attending conferences to discuss other
               student issues concerning his or her child such as retention and promotion and
               notifies the principal of the school of his or her presence at the school or has
               permission to be present from the superintendent or the school board or in the case of
               a private school from the principal.” 720 ILCS 5/11-9.3(b) (West 2010).
¶ 14       In the case before us, defendant does not contend that he is a parent or guardian of a
       student at Irving Elementary School, and he does not dispute that he is a child sex offender
       (see 720 ILCS 5/11-9.3(d)(1) (West 2010) (setting forth the definition of child sex offender)).
       Nor does defendant contest that, at the time of his arrest, he knew he was situated within 500
       feet of a school where persons under the age of 18 were present. Defendant maintains,
       however, that the evidence introduced at trial was insufficient to prove him guilty of
       knowingly “loitering” within the meaning of section 11-9.3(b).
¶ 15       Subsection (d)(11) of section 11-9.3 sets forth three statutory definitions of the term
       “loiter”:
               “ ‘Loiter’ means:
                   (i) Standing, sitting idly, whether or not the person is in a vehicle, or remaining in
               or around school or public park property.


                                                   -3-
                    (ii) Standing, sitting idly, whether or not the person is in a vehicle, or remaining in
                or around school or public park property, for the purpose of committing or attempting
                to commit a sex offense.
                    (iii) Entering or remaining in a building in or around school property, other than
                the offender’s residence.” 720 ILCS 5/11-9.3(d)(11) (West 2010).
¶ 16       It is clear from the evidence presented at trial that defendant was not proved guilty of
       “loitering” as defined in subsection (d)(11)(ii) or (d)(11)(iii), since there was no evidence
       presented at trial to show that defendant’s presence near the school was for the purpose of
       committing or attempting to commit a sex offense. Nor was there evidence presented that he
       entered or remained inside a school building. Consequently, the only potential basis for
       finding defendant guilty of violating the statute is under the definition of “loiter” contained in
       subsection (d)(11)(i).
¶ 17       Defendant focuses on the term “sitting idly” in subsection (d)(11)(i). Defendant notes that
       immediately following this term is the phrase “whether or not the person is in a vehicle.”
       Defendant argues that the presence of this phrase means that “sitting idly” is the “only
       vehicle-specific term” in the statute. That is, according to defendant, the term “sitting idly” is
       the only term in subsection (d)(11)(i) that applies to child sex offenders who are within a
       restricted school zone in vehicles. The terms “standing” and “remaining,” on the other hand,
       have no application to child sex offenders who enter into the school zone in vehicles but,
       instead, apply only to child sex offenders who approach a school on foot.
¶ 18       Further, defendant maintains that he had a legitimate purpose for being within 500 feet of
       a school while children were present—he was waiting for his friend to deliver lunches to her
       grandchildren. Thus, according to defendant, he was not sitting “idly” in his car but was,
       instead, sitting with a legitimate purpose. Defendant contends, therefore, that the evidence
       was insufficient to prove him guilty of loitering. We disagree with defendant’s reading of the
       statute and, therefore, reject his contention.
¶ 19       The fundamental rule of statutory construction is to ascertain and give effect to the
       legislature’s intent. The most reliable indicator of legislative intent is the language of the
       statute, given its plain and ordinary meaning. People v. Blair, 215 Ill. 2d 427, 442-43 (2005).
       Issues of statutory construction involve questions of law and are subject to de novo review.
       People v. Alcozer, 241 Ill. 2d 248 (2011).
¶ 20       The language “whether or not the person is in a vehicle” in subsection (d)(11)(i) is a
       phrase of expansion, not limitation. 720 ILCS 5/11-9.3(d)(11)(i) (West 2010). The phrase
       clarifies that the term “sitting idly” applies to both child sex offenders on foot as well as
       those in vehicles. Nothing in the legislature’s use of the phrase suggests that the terms
       “standing” and “remaining” would not also apply to child sex offenders in vehicles.
¶ 21       In addition, the term “remaining” is separated from the term “sitting idly” by the word
       “or.” The word “or” ordinarily is used in the disjunctive sense, meaning that the members of
       the sentence that it connects may be applied separately. In re C.N., 196 Ill. 2d 181, 210-11
       (2001). Because the term “remaining” is set off by the word “or,” it constitutes an
       independent basis for finding that a child sex offender is loitering. See id.
¶ 22       To “remain” means “to stay in the same place.” Webster’s Third New International
       Dictionary 1919 (1993). A person need not have an illegitimate purpose for staying in one
       place in order to commit an act of “remaining.” Thus, under the plain language of subsection

                                                    -4-
       (d)(11)(i), a child sex offender may “loiter” within the meaning of section 11-9.3(b) simply
       by committing the act of knowingly remaining or staying within 500 feet of a school while
       persons under 18 are present. The offender’s purpose for being near the school, under this
       definition, is not relevant.
¶ 23       Defendant contends, however, that if loitering is defined as the knowing act of
       “remaining” within a restricted school zone then section 11-9.3(b) is rendered
       unconstitutional. Defendant notes that subsection (d)(11)(i) does not contain a time limitation
       that defines the act of remaining in terms of a precise number of minutes. This omission,
       defendant argues, “prompts questions over the length of time one might stay in the same
       place before violating the statute” and, therefore, renders the statute unconstitutionally vague
       as applied to the facts of this case. We disagree.
¶ 24       Statutes are presumed to be constitutional, and the party challenging the validity of a
       statute has the burden to clearly establish its constitutional invalidity. People v. Minnis, 2016
IL 119563, ¶ 21. If reasonably possible, a court must construe a statute so as to affirm its
       constitutionality. Id. Our review of the constitutionality of a statute is de novo. Id.
¶ 25       Principles of due process require that a criminal statute “ ‘give the person of ordinary
       intelligence a reasonable opportunity to know what is prohibited, so that he may act
       accordingly.’ ” Russell v. Department of Natural Resources, 183 Ill. 2d 434, 442 (1998)
       (quoting Grayned v. City of Rockford, 408 U.S. 104, 108 (1972)). In addition, the statute must
       provide standards that are sufficiently clear to avoid arbitrary and discriminatory
       enforcement and application by police officers, judges, and juries. Id. A statute violates due
       process on the basis of vagueness “ ‘only if its terms are so ill-defined that the ultimate
       decision as to its meaning rests on the opinions and whims of the trier of fact rather than any
       objective criteria or facts.’ ” Stern v. Norwest Mortgage, Inc., 179 Ill. 2d 160, 168 (1997)
       (quoting People v. Burpo, 164 Ill. 2d 261, 265-66 (1995)). Because defendant’s challenge is
       as applied, we consider whether section 11-9.3(b) is vague as applied to the conduct for
       which defendant was prosecuted.
¶ 26       Ordinary people using common understanding can readily deduce that passing through a
       restricted school zone, and even dropping a person off at the school and then immediately
       leaving the area, are not acts of “remaining” and, thus, are not prohibited actions under
       section 11-9.3(b). On the other hand, it is equally clear that parking one’s car in front of a
       school and waiting to pick someone up does constitute a prohibited act of “remaining.” In
       addition, the act of parking one’s car and waiting for someone provides a sufficiently definite
       standard for law enforcement officers and triers of fact such that the application of the statute
       is not rendered arbitrary or discriminatory. See, e.g., Does #1-5 v. Snyder, 101 F. Supp. 3d
672, 685 (E.D. Mich. 2015), rev’d and remanded on other grounds, 834 F.3d 696 (6th Cir.
       2016). Defendant’s act of knowingly parking his car and waiting for Jordan, while school
       children were visibly present fewer than 20 feet away, clearly falls within the statutory
       prohibition. We conclude, therefore, that the statute is not unconstitutionally vague as applied
       to the facts of this case.
¶ 27       Citing City of Chicago v. Morales, 527 U.S. 41 (1999) (plurality opinion), defendant also
       contends that, even if the term “remain” is not, in itself, vague, section 11-9.3(b) is
       nevertheless unconstitutionally vague. Defendant notes that, because loitering is defined
       under subsection (d)(11)(i) as simply the act of physically remaining within a restricted


                                                   -5-
       school zone, the State is not required to prove that the child sex offender had an improper
       purpose for being near the school or that the offender committed any “overt act” while in the
       restricted area. Defendant argues that if the “statute is not interpreted to include such a
       purpose (or overt act) requirement, it fails under Morales.” Again, we disagree.
¶ 28       In Morales, the United States Supreme Court considered a vagueness challenge to a
       Chicago antigang loitering ordinance. The ordinance provided that a violation would occur if
       the following took place. First, a police officer had to reasonably believe that at least one of
       two or more persons present in a “public place” was a member of a “criminal street gang.”
       Second, the persons had to be “loitering,” which the ordinance defined as “remain[ing] in any
       one place with no apparent purpose.” Third, the officer had to then order all of the persons to
       “disperse” and remove themselves “from the area.” Fourth, a person had to disobey the
       officer’s order. If any person, whether a gang member or not, disobeyed the officer’s order,
       that person would be guilty of violating the ordinance. (Internal quotation marks omitted.) Id.
       at 47.
¶ 29       A majority of the Court held that the ordinance was unconstitutionally vague because it
       failed to establish adequate guidelines to govern the enforcement and application of the law.
       Id. at 56, 60. In particular, the Court held that the “no apparent purpose” definition of
       loitering was unconstitutionally vague. The Court concluded that this standard was
       “inherently subjective because its application depends on whether some purpose is ‘apparent’
       to the officer on the scene.” Id. at 62. The ordinance therefore conferred an arbitrary and,
       thus, unconstitutional authority on law enforcement officers to determine what activities
       constituted loitering. Id. at 61.
¶ 30       Morales is distinguishable from the present case. While the ordinance in Morales applied
       to all persons, whether gang members or not, section 11-9.3(b) applies only to child sex
       offenders. Moreover, while the ordinance in Morales applied in all public places, section
       11-9.3(b) applies only to areas within 500 feet of schools and only when persons under the
       age of 18 are present. Most importantly, however, the key holding of Morales has no
       relevance here. Morales holds that a law that defines loitering as remaining in one place for
       “no apparent purpose” is unconstitutionally vague. Subsection (d)(11)(i) does not define
       loitering in this way.
¶ 31       Defendant notes that the Court in Morales stressed the fact that Chicago’s ordinance did
       not require any showing that the loitering was being committed for a harmful purpose and, in
       addition, stated that the ordinance would withstand constitutional scrutiny if it applied only to
       loitering with such a purpose. Id. at 62 (the requirement that officers reasonably believe that
       a group of loiterers contains a gang member would be constitutionally sufficient “if the
       ordinance only applied to loitering that had an apparently harmful purpose or effect”); see
       also id. at 57-58 (opinion of Stevens, J., joined by Souter and Ginsburg, JJ.) (“a number of
       state courts *** have upheld ordinances that criminalize loitering combined with some other
       overt act or evidence of criminal intent”); id. at 67 (O’Connor, J., concurring in part and
       concurring in the judgment, joined by Breyer, J.) (“the Court properly and expressly
       distinguishes the ordinance from laws that require loiterers to have a ‘harmful purpose’ ”).
       This language, according to defendant, means that section 11-9.3(b) must either be read to
       include an improper purpose or be held unconstitutional.



                                                   -6-
¶ 32       The point of the language cited by defendant is that a statute that defines loitering as
       remaining in one place for “no apparent reason” (or similar terms) can be corrected and made
       constitutionally clear by changing the language to require proof of a harmful purpose. But a
       loitering statute may also be made clear by removing any reference to purpose at all. See
       State v. Showens, 845 N.W.2d 436, 445-46 (Iowa 2014) (noting that there is “less
       uncertainty” as to a statute’s meaning when it simply prohibits sex offenders from remaining
       in a restricted zone for any reason). Morales simply does not speak to the type of statute at
       issue here, i.e., one that defines loitering as simply remaining in one place, regardless of the
       reason. And Morales does not hold that such a statute is unconstitutionally vague.
¶ 33       The only constitutional argument raised by defendant in this appeal is that section
       11-9.3(b) is vague as applied to the facts of this case. We reject this contention. The statute
       required the State to prove that defendant, a child sex offender, knowingly remained within
       500 feet of school while persons under 18 years of age were present. We conclude that the
       evidence, which showed that defendant parked his car and waited four to five minutes for
       Jordan, was sufficient to meet this standard. Accordingly, we affirm the judgment of the
       appellate court.

¶ 34                                        CONCLUSION
¶ 35      For the foregoing reasons, the judgment of the appellate court is affirmed.

¶ 36      Appellate court judgment affirmed.




                                                  -7-